                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                              WINCHESTER DIVISION

 ASHTON HUGHES,                      )
 JOSHUA VANDUSEN,                    )
 SHANNON HELMERS, and                )
 CHARLES DODSON,                     )               Case No. 4:19-cv-00028-CLC-SKL
                                     )
       Plaintiffs,                   )               JURY DEMAND
                                     )
 v.                                  )               Judge Collier
                                     )
 DENISE JACKSON and                  )               Magistrate Judge Lee
 RVSHARE, LLC,                       )
                                     )
       Defendants.                   )
 ____________________________________)
                                     )
 DENISE JACKSON,                     )
                                     )
       Counter-Plaintiff,            )
                                     )
 v.                                  )
                                     )
 ASHTON HUGHES,                      )
                                     )
       Counter-Defendant.            )

                                PLAINTIFFS’ WITNESS LIST

        Plaintiffs, Ashton Hughes, Joshua VanDusen, Shannon Helmers, and Charles Dodson,

 hereby submit the following Witness List in accordance with the Scheduling Order and Fed. R.

 Civ. P. 26(a)(3)(A)(i). Plaintiffs reserve the right to update or amend this as is necessary as

 discovery progresses and as additional information becomes available. Plaintiffs also reserve the

 right to rely upon the testimony of any witnesses listed or disclosed by Defendants as rebuttal

 witnesses and further reserve the right to add rebuttal witnesses as such witnesses become

 necessary. Unless otherwise provided below, the following witnesses’ addresses and telephone

 numbers have been provided to the extent known to Plaintiffs.




Case 4:19-cv-00028-CLC-SKL Document 73 Filed 12/14/20 Page 1 of 7 PageID #: 325
       Plaintiffs expect to call the following witnesses:

       1.     Plaintiff Ashton (Hughes) Howard

       2.     Plaintiff Joshua VanDusen

       3.     Plaintiff Shannon Helmers

       4.     Plaintiff Charles Dodson

       5.     Defendant Denise Jackson

       6.     Rule 30(b)(6) corporate representative of Defendant RVshare, LLC

       7.     Mark Spears

       8.     Brandon Gunn

       9.     Zach Grosch

       10.    Brandon Reed

       11.    Gary Fischer

       12.    Robert Enckhausen

       13.    Samantha Rockey

       14.    Drew Hooker

       15.    Tony Finnell

       16.    Nita Jernigan

       17.    Anissa Duckett

       18.    Candy Grisham

       19.    Sydney Cole

       20.    April VanDusen

       21.    Sam VanDusen

       22.    Laura Helmers



                                                 2

Case 4:19-cv-00028-CLC-SKL Document 73 Filed 12/14/20 Page 2 of 7 PageID #: 326
       23.    Phillip Vaughan

       24.    Elizabeth Bungert

       25.    Quinn Hill

       26.    Holly Carson

       27.    Kristopher Dodson
              423-322-2974

       28.    Nicole Bernatowicz, DO

       29.    Wade Lenz, MD

       30.    Jean Cobb, PhD

       31.    Carnelius J. Mance, MD

       32.    Thomas Boduch, MD

       33.    Kirk J. Kleinfeld, MD

       34.    Emily Sitomer, FNP-C

       35.    Shannon Smith, LPC

       36.    Emily Kate Brumfield, MD

       37.    William Gregorie, MD



       Plaintiffs intend to call the following witnesses if the need arises:

       38.    Keith James

       39.    Tyler Bradshaw

       40.    Doug Richardson

       41.    Rebekah McCarver

       42.    Caleb Tuell

       43.    Carole Dempsay

                                                 3

Case 4:19-cv-00028-CLC-SKL Document 73 Filed 12/14/20 Page 3 of 7 PageID #: 327
       44.   Matt Payne

       45.   John Fisher

       46.   Mike Diienno

       47.   Bryan Grisham

       48.   Jeannie Cantrell

       49.   Pete VanDusen

       50.   Stan Clark

       51.   Brian Jennings

       52.   Jeremiah Partin

       53.   Cathy Rhinehart

       54.   Ginger Pickens

       55.   Tim Sutter

       56.   Sarah Johnson, MD

       57.   Jennifer Dooley, MD

       58.   Brittany R. McKenzie, MD

       59.   Ryan Goldstein, MD

       60.   Michael G. Davis, MD

       61.   Christine Jeong, MD

       62.   Harry Severance, MD

       63.   Ashley Smith, MD

       64.   Jacob Cantrell, MD

       65.   Catherine Mabee, PT, DPT

       66.   Travis M. Kerr, MD



                                        4

Case 4:19-cv-00028-CLC-SKL Document 73 Filed 12/14/20 Page 4 of 7 PageID #: 328
       67.   Kristen Allen, DNP, FNP-BC
             Cool Springs Internal Medicine & Pediatrics, PLLC
             1607 Westgate Circle, Suite 200
             Brentwood, TN 37027
             615-376-8195

       68.   Kavita Karlekar, MD

       69.   Mark Stacey and/or Angelique Stacey

       70.   Justin Townley

       71.   William Keogh and/or Meggie Anne Keogh

       72.   Representative of Air Evac Lifeteam
             1001 Boardwalk Springs Place, Suite 250
             O’Fallon, Missouri 63368
             636-695-5400

       73.   Representative of Med-Trans Air Medical Transportation
             2200 Westcourt Rd
             Denton, TX 76207
             940-591-5800

       74.   Representative of Vanderbilt LifeFlight
             1211 Medical Center Dr
             Nashville, TN 37232
             615-322-5000

       75.   Representative of Erlanger Baroness Hospital
             975 E 3rd St
             Chattanooga, TN 37403
             423-778-7000

       76.   Representative of Vanderbilt University Medical Center
             1211 Medical Center Dr
             Nashville, TN 37232
             615-322-5000

       77.   Representative of Unity Medical Center
             481 Interstate Dr
             Manchester, TN 37355
             931-728-6354




                                             5

Case 4:19-cv-00028-CLC-SKL Document 73 Filed 12/14/20 Page 5 of 7 PageID #: 329
       78.   Representative of Coffee County EMS
             1110 Madison St
             Manchester, TN 37355
             931-723-2648

       79.   Witnesses listed in Plaintiffs’ initial disclosures, expert disclosures, and discovery
             responses, including medical records

       80.   Witnesses listed in Defendant Denise Jackson’s initial disclosures, expert
             disclosures, discovery responses, and witness list

       81.   Witnesses listed in Defendant RVshare, LLC’s initial disclosures, expert
             disclosures, discovery responses, and witness list

       82.   Any impeachment or rebuttal witnesses as deemed necessary at trial


       Dated: December 14, 2020.                    Respectfully submitted,

                                                    NEAL & HARWELL, PLC

                                                    By:      /s/ Benjamin C. Aaron       .
                                                            Philip N. Elbert, No. 009430
                                                            Jeffrey A. Zager, No. 032451
                                                            Benjamin C. Aaron, No. 034118
                                                    1201 Demonbreun Street, Suite 1000
                                                    Nashville, TN 37203
                                                    (615) 244-1713 – Telephone
                                                    (615) 726-0573 – Facsimile
                                                    pelbert@nealharwell.com
                                                    jzager@nealharwell.com
                                                    baaron@nealharwell.com

                                                    Counsel for Plaintiffs




                                               6

Case 4:19-cv-00028-CLC-SKL Document 73 Filed 12/14/20 Page 6 of 7 PageID #: 330
                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing has been served by the Court’s Electronic
 Filing System upon the following counsel of record on this 14th day of December, 2020.


         Gerard M. Siciliano, Esq.                 Angela Cirina Kopet, Esq.
         Alan C. Blount, Esq.                      G. Graham Thompson, Esq.
         LUTHER-ANDERSON, PLLP                     COPELAND, STAIR, KINGMA & LOVELL, LLP
         100 W. MLK Blvd. Suite 700                920 McCallie Avenue
         Chattanooga, TN 37401-0151                Chattanooga, TN 37403
         Counsel for Defendant Denise Jackson Counsel for Defendant RVShare, LLC


         Herbert H. Slatery III
         Office of the Attorney General & Reporter
         P.O. Box 20207
         Nashville, TN 37202-0207
         (Will be served via U.S. Mail only)

                                                     /s/ Benjamin C. Aaron




                                               7

Case 4:19-cv-00028-CLC-SKL Document 73 Filed 12/14/20 Page 7 of 7 PageID #: 331
